department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number info release date uil date dear i am responding to your letter dated date to ms karen tober congressional affairs internal_revenue_service on behalf of your constituent asked why the irs requires u s citizens to provide their social_security_number ssn when they apply for a passport and under what authority it imposes a dollar_figure penalty if an applicant refuses to provide this information the irs uses these ssn’s to identify u s citizens living abroad and to ensure they are filing their income_tax returns as required by the law united_states citizens are required to pay u s income_tax on their worldwide income united_states citizens are required to file united_states tax returns and pay united_states tax on their worldwide income even if they are living outside of the united_states sec_1_1-1 reporting social_security numbers on passport applications increases compliance with federal tax laws the congress intended to increase tax compliance of u s persons residing outside the united_states through sec_6039e the conference committee report to public law includes the following u s persons resident abroad are required to file u s tax returns but a substantial percentage of foreign residents fails to do so a irs information returns senate amendment the senate amendment requires that passport applicants complete an irs information_return reporting foreign residence and certain other information penalties for failure_to_file apply a irs information returns conference agreement the conference agreement generally follows the senate amendment the agreement also makes the following technical amendments first to deter noncompliance effectively the penalty for each failure_to_file the required information returns is increased from dollar_figure to dollar_figure second the agreement clarifies that no other provision of law will exempt individuals from the new return- making requirements or bar agencies collecting the returns from providing them to the secretary as required third notwithstanding any other provision of law agencies which collect or are required to collect the new information returns must provide to the secretary the names and any other identifying information of any individuals who refuse to provide them as required conference_report rep no 99th cong 2d sess ii-638 - ii-639 date generally sec_6039e is designed to identify u s taxpayers who may be living abroad in the case of u s citizens who are not aware of their obligation to file a u s income_tax return the irs will then be able to inform them of their duty and to ensure that once they begin filing they follow the internal_revenue_code provisions for citizens living abroad in the case of u s citizens who willfully fail to file u s income_tax returns sec_6039e is designed to afford the internal_revenue_service with the means to ensure their compliance with federal tax laws i hope this information is of assistance to you if you have any additional questions please contact me at not a toll-free number or ms amanda ehrlich of my staff at not a toll-free number sincerely benedetta a kissel acting associate chief_counsel international
